Citation Nr: 1647223	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  16-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for lung disease due to exposure to asbestos.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1952 to May 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary for proper consideration of the claim on appeal.  

The Veteran alleges he has asbestosis from exposure to asbestos in gaskets, blankets, and aprons working at a warehouse at Pope Air Force Base in 1952 and 1953 and working in repair and maintenance in Korea in 1954.  The record suggests he has also pursued a claim for benefits based on exposure to asbestos following service.  (March 2003 correspondence from a law firm requesting VA treatment records indicates he was pursuing a "personal injury liability claim concerning an asbestos-related disease/pulmonary difficulties" against a former employer.)  

Proper development of a claim of service connection for a disease claimed to be due to exposure to asbestos includes ascertaining:  The nature and extent of exposure to asbestos in service, if any; the nature and extent of exposure to asbestos prior to, and following, service, if any; determining whether or not the Veteran has an asbestos-related disease; determining whether an asbestos-related disease is related to the Veteran's exposure to asbestos in service.  Such development has not been completed in the instant case.
The record does not include adequate development or findings regarding exposure to asbestos in service or elsewhere; adequate development of medical evidence as to whether or not the Veteran has an asbestos-related disease; or adequate development of medical evidence regarding whether or not any lung disease diagnosed is related to exposure to asbestos in service.  

Specifically, the record does not include findings on the Veteran's allegations of exposure to asbestos in service; there has not been development to ascertain the nature and extent of the Veteran's suggested exposure to asbestos postservice; the record is equivocal regarding whether or not the Veteran has an asbestos-exposure-related disease (the record shows a diagnosis of COPD and notations of asbestosis in medical history); and there is no adequate medical opinion as to whether or not a lung disease diagnosed may be related to exposure to asbestos.

The Veteran's assistance (providing identifying information and authorizations for VA to secure private records) will be needed for the AOJ to pursue development for records.  He is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned.

The record reflects that the Veteran receives VA treatment for respiratory complaints.  The most recent VA treatment/examination record associated with the file is from December 2015.  Records of all VA evaluations or treatment the Veteran may have received for his claimed respiratory disorder since may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record updated records of all VA examinations/treatment the Veteran has received for respiratory complaints from December 2015 to the present.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should ask the Veteran to provide the identifying information and releases necessary for VA to secure the following :

(a) All records pertaining to his claim for asbestos -injury benefits (apparently pursued by his private attorney in 2003).  He should also identify all places of his postservice employment, indicating whether or not the employment involved any exposure to asbestos. 

(b) Complete clinical records of any additional (records of which are not already associated with the record) evaluations or treatment he received for his respiratory complaints since his separation from service. 

(c) Any and all private treatment he may have received for respiratory complaints since service.

3.  The AOJ must secure for the record the complete pertinent records the Veteran is requested (above) to identify and authorize VA to secure.

Thereafter, the AOJ should arrange for any further development indicated and make formal findings of fact for the record regarding the nature and extent of the Veteran's exposure to asbestos during service and postservice (specifically considering/addressing his allegations of exposure to asbestos at Pope Air Force Base and in Korea, and the records pertaining to the claim for asbestos related injury benefits pursued by the Veteran's private attorney in apparently 2003).

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by a pulmonologist (and specifically not the April 2014 examiner) to ascertain the nature and likely etiology of his respiratory disability, and specifically whether he has an asbestos-exposure-related lung disease, and if so whether or not it is related to exposure to asbestos in service (versus any postservice exposure to asbestos).  The entire record (to specifically include the AOJs formal findings regarding the Veteran's exposure to asbestos in service and postservice and this remand) must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each respiratory disability found/shown by the record during the pendency of the instant claim.  If a respiratory disability is not diagnosed, please reconcile that conclusion with the notation of a history of asbestosis and the assessments of COPD from 2012 to 2014 noted in the record.

b) If a respiratory disease is diagnosed, please identify the likely etiology for each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that it was incurred or aggravated during the Veteran's active service, to include as due to any exposure to asbestos in service acknowledged by the AOJ?  

All opinions must include rationale with citations to supporting factual data and medical literature/treatise as deemed appropriate.  

5.  When the development sought above is completed, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

